64 F.3d 657
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne T. JOHNSON, Plaintiff--Appellant,v.George N. MARTIN, III, Warden;  Department of Correctionsand Board Members;  Ann Dixon & Associates--R & E;Larry Rogers & Partners P.I.II.,Defendants--Appellees.Wayne T. JOHNSON, Plaintiff--Appellant,v.George N. MARTIN, III, Warden;  Department of Correctionsand Board Members;  Ann Dixon & Associates--R & E;Larry Rogers & Partners P.I.II.,Defendants--Appellees.
Nos. 95-6767, 95-6799.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1995.Decided Aug. 14, 1995.

Wayne T. Johnson, appellant pro se.  James M. Brailsford, III, E. Meredith Manning, ROBINSON, MCFADDEN & MOORE, P.C., Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and declining to issue a certificate of probable cause to appeal.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation, as well as the district court's postjudgment order, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Martin, No. CA-94-1791-6-20AK (D.S.C. May 4, 1995;  May 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.